DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2022 has been entered.  Claims 5-7, 14, 15, 17-19 and 21 have been cancelled and claims 1, 9, 16 and 20 have been amended.  Therefore, claims 1-4, 8-13, 16 and 20 are currently pending for examination.

Double Patenting
Regarding Double patent rejection made over U.S. Patent 10395503 on previous office action is withdrawn because, in view of Applicants' amendments to claims 9 and 16 filed on 7/13/2022, the claims are patentably distinct from the claims in the U.S. Patent 10395503.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s cancellation of Claims 1-4 and 8 were authorized by Daniel R. Ling during the examiner-initiated interview conducted on August 8, 2022.

Amendments to the claims: 
1-4. (Canceled)
8. (Canceled)

Allowable Subject Matter
Claims 9-13, 16 and 20 (renumbered as claims 1-7) are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claim 9, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety in view of applicant’s amendment and arguments, such as  
“wherein the power source includes an antenna configured to receive energy wirelessly and directly supply the received energy to at least one of the detector component or the communication circuitry, whereby no onboard battery is used for operation of the monitoring device; wherein the monitoring device is configured to periodically activate to sense for the absence or presence of one or more chemicals regardless of whether the monitoring device is connected to the receiver; wherein the monitoring device further determines at least one of a location or operating status of the detector component, the communication circuitry configured to transmit at least one of the location or operating status to the receiver; and wherein the monitoring device transmits past data gathered by the monitoring device when the monitoring device is connected to the receiver; and wherein at least one of the detector component, communication circuitry or power source is a screen printed or ink-jet printed component supported on an adhesively backed plastic substrate; wherein the detector component comprises of carbon nanoparticles;” in combination with “wherein the receiver is configured to receive data from multiple peripheral devices and use the data from at least two peripheral devices to predict dispersion of the chemical”.

Regarding claim 16, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety in view of applicant’s amendment and arguments, such as 
“wherein the power source includes an antenna configured to receive energy wirelessly and directly supply the received energy to at least one of the detector component or the communication circuitry, whereby no onboard battery is used for operation of the monitoring device; and wherein the monitoring device is configured to periodically activate to sense for the presence of one or more chemicals regardless of whether the monitoring device is connected to the receiver; and wherein the monitoring device transmits past data gathered by the monitoring device when the monitoring device is connected to the receiver; wherein the monitoring device further determines at least one of a location or operating status of the detector component, the communication circuitry configured to transmit at least one of the location or operating status to the receiver; and wherein at least one of the detector component, communication circuitry or power source is a screen printed or ink-jet printed component supported on an adhesively backed plastic substrate; wherein the detector component comprises of carbon nanoparticles;” in combination with “wherein the receiver is remote and spaced apart from the monitoring device” and “wherein the data from multiple monitoring devices is received by the receiver, and wherein the receiver uses data from at least two monitoring devices to predict dispersion of the chemical”.

Regarding claims 10-13 and 20, the claims are found allowable due to their dependence upon an already allowed claim and lacking any technical errors.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687